Case 19-22095-GLT           Doc 28    Filed 12/03/19 Entered 12/03/19 17:01:33      Desc Main
                                     Document      Page 1 of 12


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


INRE:                                         )
                                              )      Bankr. No. 19-22095-GLT
ALEXANDER ZESCH,                              )
                                              )      Chapter 13
        Debtor.                               )
____________________________                  )      Document No.
ALEXANDER ZESCH,                              )
                                              )
                  Movant,                     )
        v.                                    )
                                              )
All Creditors on Mailing Matrix and           )
Ronda J. Winnecour, Trustee,                  )
                                              )
                  Respondents.                )

                        NOTICE OF PROPOSED MODIFICATION TO
                         CONFIRMED PLAN DATED JUNE 17, 2019

        1. Pursuant to 11 U.S.C. §1329, the Debtor has filed an Amended Chapter 13 Plan dated
           December 3, 2019, which is annexed hereto as Exhibit A (the “Amended Chapter 13
           Plan”). Pursuant to the Amended Chapter 13 Plan, the Debtor seeks to modify the
           confirmed Plan in the following particulars:

                  Increase in the regular payment amount to the trustee.

        2. The proposed modification to the confirmed Plan will impact the treatment of the
           claims of the following creditors and in the following particulars:

                  Huntington National Bank’s current installment payment amount increased.
                  Remaining creditor treatment unchanged.

        3. Debtor submits that the reason(s) for the modification are as follows:

                  Increase in current installment payment amount to Huntington National
                  Bank.

        4. The Debtor submits that the requested modification is being proposed in good faith
           and not for any means prohibited by applicable law. The Debtor further submits that
           the proposed modification complies with 11 U.S.C. §~l322(a), 1322(b), 1325(a) and
Case 19-22095-GLT      Doc 28    Filed 12/03/19 Entered 12/03/19 17:01:33           Desc Main
                                Document      Page 2 of 12


          1329; and, except as set forth above, there are no other modifications sought by way
          of the Amended Chapter 13 Plan.

      WHEREFORE, the Debtor respectfully requests that the Court enter an Order confirming
the Amended Chapter 13 Plan and for such other relief the Court deems equitable and just.



Dated: December 3, 2019                            Respectfully submitted,
Pittsburgh, Pennsylvania
                                                   CAMPBELL & LEVINE, LLC

                                                   /s/ Kathryn L. Harrison
                                                   Kathryn L. Harrison, Esq.
                                                   PA I.D. No. 209601
                                                   kharrison@carnlev. corn
                                                   310 Grant St., Suite 1700
                                                   Pittsburgh, PA 15219
                                                   Tel: 412-261-0310

                                                   Counsel to the Debtor
Case 19-22095-GLT   Doc 28    Filed 12/03/19 Entered 12/03/19 17:01:33   Desc Main
                             Document      Page 3 of 12




                                 Exhibit A
 Case 19-22095-GLT                             Doc 28             Filed 12/03/19 Entered 12/03/19 17:01:33                                    Desc Main
                                                                 Document      Page 4 of 12

       Fill in this information to identify your case


       Debtor 1               Alexander                                     Zesch                                           Check if this is an amended
                             Fiwt N,rn,            Middi, ~                Lust Nan,e
                                                                                                                            plan, and list below the
                                                                                                                            sections of the plan that have
       Debtor 2
       (Spouse. if filing)   Fiut N~,~             Middt~ Nu,o             Lwt Nun,                                         been changed.
                                                                                                                         Section 2.1 and Section 3.1
       United States Bankruptcy court for the Western District of Pennsylvania


             case number       19-22095.GLT
       (it known)



  Western District of Pennsylvania                                        Amended
  Chapter 13 Plan Dated:                                          December 3,2019

 ~ Notices

   To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                             indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
                             rulings may not be confirmable. The terms of this plan control unless otherwise ordered by the court.

                             In the following notice to creditors, you must check each box that applies.

  To Creditors:              YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. YOUR CLAIM MAY BE REDUCED, MODIFIED, OR ELIMINATED.
                             You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                             attorney, you may wish to consult one.

                             IF YOU OPPOSE THIS PLAN’S TREATMENT OF YOUR CLAIM OR ANY PROVISION OF THIS PLAN, YOU OR YOUR
                             ATTORNEY MUST FILE AN OBJECTION TO CONFIRMATION AT LEAST SEVEN (7) DAYS BEFORE THE DATE SET FOR
                             THE CONFIRMATION HEARING, UNLESS OTHERWISE ORDERED BY THE COURT. THE COURT MAY CONFIRM THIS
                             PLAN WITHOUT FURTHER NOTICE IF NO OBJECTION TO CONFIRMATION IS FILED. SEE BANKRUPTCY RULE 3015. IN
                             ADDITION, YOU MAY NEED TO FILE A TIMELY PROOF OF CLAIM IN ORDER TO BE PAID UNDER ANY PLAN.
                             The following matters may be of particular  importance. Debtor(s) must check one box on each line to state whether the plan
                             includes each of the following items. If the “Included” box is unchecked or both boxes are checked on each line, the
                             provision will be ineffective if set out later in the plan.

 1.1         A limit on the amount of any claim or arrearages set out in Part 3, which may result in a partial
             payment or no payment to the secured creditor (a separate action will be required to                           ~ Included         ~ Not Included
             effectuate such limit)
 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
            Section 3.4 (a separate action will be required to effectuate such limit)                                              Included       Not Included

 1.3        Nonstandard provisions, set out in Part 9                                                                              Included    ~ Not Included



•~TiI~                  Plan Payments and Length of Plan


2.1 Debtor(s) will make regular payments to the trustee:

       Total amount of $ 2,552.00       per month for a remaining plan term of 60   months shall be paid to the trustee from future earnings as
       follows:
        Payments      By Income Attachment Directly by Debtor               By Automated Bank Transfer

       D#1                       $ 2,552.00                $                                $

       D#2                       S                          $                                 $

       (Income attachments must be used by debtors having attachable income)                (SSA direct deposit recipients only)



PAWB Local Form 10(12/17)                                                   Chapter 13 Plan                                                         Page 1 of9
           Case 19-22095-GLT                     Doc 28     Filed 12/03/19 Entered 12/03/19 17:01:33                                      Desc Main
    Debtor(s)                                              Document      Page 5 of 12  Case number

     2.2 Additional payments:


           D    Unpaid
                availableFiling
                          funds.Fees. The balance of $                       shall be fully paid by the Trustee to the Clerk of the Bankruptcy Court from the first
           Check one.
                None. If None’ is checked, the rest of Section 2.2 need not be completed or reproduced.

           D    The debtor(s)
                amount,       will ofmake
                        and date      each additional  payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                                           anticipated payment.




     2.3    The total amount to be paid into the plan (plan base) shall be computed by the trustee based on the total amount of plan payments
            plus any additional sources of plan funding described above.

    ~               Treatment of Secured Claims


     3.1 Maintenance of payments and cure of default, if any, on Long-Term Continuing Debts.
           Check one.

                None. If “None” is checked, the rest of Section 3.1 need not be completed or reproduced.
              The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
              the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by the trustee. Any existing
               arrearage on a listed claim will be paid in full through disbursements by the trustee, without interest. If relief from the automatic stay is
               ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph
               as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.
           Name of creditor                                Collateral                                     Current              Amount of      Start date
                                                                                                          installment          arrearage (if   (MMIY’YYY)
                                                                                                          payment              any)
                                                                                                          (including escrow)
           Mr. Cooper                                        206 Keifer Drive, Pittsburgh, PA               $1,700.00           $0.00           12/2019
           Huntington National Bank                          2008 Forest River Sandpiper Trailer Home $150.02                   $ 0.00           12/2019

           Insert additional claims as needed.

     3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
           Check one.
                None. If “None” is checked, the rest of Section 3.2 need not be completed or reproduced.

                The remainder of this paragraph will be effective only if the applicable box in Part I of this plan is checked.

           D    The debtor(s) will request, by filing a separate adversary proceeding, that the court determine the value of the secured claims listed
                below.

           For each secured claim listed below, the debtor(s) state that the value of the secured claims should be as set out in the column headed
           Amount of secured claim. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.
           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5. If the
           amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
           unsecured claim under Part 5 (provided that an appropriate order of court is obtained through an adversary proceeding).
           Name of creditor           Estimated amount          Collateral        Value of        Amount of     Amount of        Interest     Monthly
                                      of creditors total                          collateral      claims senior secured          rate         payment to
                                      claim (See Para 8 7                                         to creditors claim                          creditor
                                      below)                                                      claim

                                        $                                           $               $               $                       %$

           Insert additional claims as needed.




PAWB Local Form 10 (12/17)                                                     Chapter 13 Plan                                                             Page 2 of 9
        Case 19-22095-GLT                        Doc 28         Filed 12/03/19 Entered 12/03/19 17:01:33                                         Desc Main
    Debtor(s)                                                  Document      Page 6 of 12  Case number

     3.3 Secured claims excluded from 11 U.S.C. § 506.
          Check one.
                None. If “None” is checked, the rest of Section 3.3 need not be completed or reproduced.

          LI    The claims listed below were either:

          (1) Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for personal
          use of the debtor(s), or
          (2) Incurred within one (1) year of the petition date and secured by a purchase money security interest in any other thing of value.

          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
          Name of creditor                           Collateral                                        Amount of claim          Interest       Monthly payment
                                                                                                                                rate           to creditor

                                                                                                       $                                     %$

          Insert additional claims as needed.

     3.4 Lien Avoidance.
          Check one.
          ~ None. If None” is checked, the rest of Section 3.4 need not be completed or reproduced.                         The remainder of this paragraph will be
                effective only if the applicable box in Part I of this plan is checked.
                The judicial liens or nonpossessory, nonpurchase~money security interests securing the claims listed below impair exemptions to which the
                debtor(s) would have been entitled under 11 U.S.C. § 522(b). The debtor(s) will request, by filing a separate motion, that the court order
         El     the
                any avoidance
                     judicial lienofora security
                                        judicial lien or security
                                                  interest that is interest
                                                                   avoided securing   a claimaslisted
                                                                            will be treated           below to the
                                                                                                 an unsecured       extent
                                                                                                                claim      that5ittoimpairs
                                                                                                                       in Part              suchallowed.
                                                                                                                                      the extent exemptions. The amount
                                                                                                                                                         The amount,      of
                                                                                                                                                                     if any,
                of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
                Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

          Name of creditor                            Collateral                                       Modified principal         Interest       Monthly payment
                                                                                                       balance*                   rate           or pro rata

                                                                                                           $                                  %$

          Insert additional claims as needed.
          *lf the lien will be wholly avoided, insert $0 for Modified principal balance.
     3.5 Surrender of Collateral.
          Check one.

          El    None. If “None” is checked, the rest of Section 3.5 need not be completed or reproduced.
                The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that upon
                confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301
                be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5.

          Name of creditor                                                                Collateral


           Santander Consumer                                                               2002 Sea Ray Sundancer 300

          Insert additional claims as needed.




PAWB Local Form 10(12/17)                                                         Chapter 13 Plan                                                                  Page 3 of 9
         Case 19-22095-GLT                      Doc 28         Filed 12/03/19 Entered 12/03/19 17:01:33                                   Desc Main
    Debtor(s)                                                 Document      Page 7 of 12  Case number

      3.6 Secured tax claims.
           Name of taxing authority        Total amount of claim Type of tax                      Interest       Identifying number(s) If     Tax periods
                                                                                                  rate*          collateral is real estate


                                            $                                                                %

          Insert additional claims as needed.

          * The secured tax claims of the Internal Revenue Service, Commonwealth of Pennsylvania, and any other tax claimants shall bear interest
          at the statutory rate in effect as of the date of confirmation.

    ~               Treatment of Fees and Priority Claims


      4.1 General.

          Trustee’s fees and all allowed priority claims, including Domestic Support Obligations other than those treated in Section 4.5, will be paid in full
          without postpetition interest.

      4.2 Trustee’s fees.

          Trustee’s fees are governed by statute and may change during the course of the case. The trustee shall compute the trustee’s percentage fees
          and publish the prevailing rates on the court’s website for the prior five years. It is incumbent upon the debtor(s)’ attorney or debtor (if pro Se) and
          the trustee to monitor any change in the percentage fees to insure that the plan is adequately funded.

      4.3 Attorney’s fees.

          Attorney’s fees are payable to Campbell & Levine, LLC                .  In addition to a retainer of $ 2,000.00     (of which $ 310.00     was a
          payment to reimburse costs advanced and/or a no-look costs deposit) already paid by or on behalf of the debtor, the amount of $ 2,000.00 is
          to be paid at the rate of $ 33.33     per month. Including any retainer paid, a total of $0.00          in fees and costs reimbursement has been
          approved by the court to date, based on a combination of the no-look fee and costs deposit and previously approved application(s) for
          compensation above the no-look fee. An additional $ 0.00            will be sought through a fee application to be filed and approved before any
          additional amount will be paid through the plan, and this plan contains sufficient funding to pay that additional amount, without diminishing the
          amounts required to be paid under this plan to holders of allowed unsecured claims.

            Check here if a no-look fee in the amount provided for in Local Bankruptcy Rule 9020-7(c) is being requested for services rendered to the
          ~ debtor(s) through participation in the bankruptcy court’s Loss Mitigation Program (do not include the no-look fee in the total amount of
            compensation requested, above).
      4.4 Priority claims not treated elsewhere in Part 4.

                None. If “None” is checked, the rest of Section 4.4 need not be completed or reproduced.
              Name of creditor                          Total amount of           Interest            Statute providing priority status
                                                        claim                     rate
                                                                                  (0% if blank)

                                                          $                                       %

          Insert additional claims as needed.




PAWB Local Form 10 (12/1 7)                                                  Chapter 13 Plan                                                              Page 4 of 9
         Case 19-22095-GLT                      Doc 28       Filed 12/03/19 Entered 12/03/19 17:01:33                                Desc Main
    Debtor(s)                                               Document      Page 8 of 12  Case number

     4.5 Priority Domestic Support Obligations not assigned or owed to a governmental unit.

          If the debtor(s) is/are currently paying Domestic Support Obligations through existing state court order(s) and leaves this section blank, the
          debtor(s) expressly agrees to continue paying and remain current on all Domestic Support Obligations through existing state court orders.

                Check here if this payment is for prepetition arrearages only.

          Name of creditor (specify the actual payee e g PA          Description                             Claim                   Monthly payment
          SCDU)                                                                                                                      orprorata


                                                                                                              $                       $

          Insert additional claims as needed.

     4.6 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.
          Check one.
                None. If None” is checked, the rest of Section 4.6 need not be completed or reproduced.

            The allowed priority claims listed below are based on a Domestic Support Obligation that has been assigned to or is owed to a
          ~ governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This provision requires that
            payments in Section 2.1 be for a term of 60 months. See 11 U.S.C. § 1 322(a)(4).


          Name of creditor                                                                Amount of claim to be paid


                                                                                            $

          Insert additional claims as needed.

     4.7 Priority unsecured tax claims paid in full.
          Name of taxing authority                            Total amount of claim Type of tax                        Interest           Tax periods
                                                                                                                       rate (0% if
                                                                                                                       blank)

                                                               $                                                                     %

          Insert additional claims as needed.




PAWB Local Form 10(12/17)                                                        Chapter 13 Plan                                                        Page 5 of 9
         Case 19-22095-GLT                      Doc 28       Filed 12/03/19 Entered 12/03/19 17:01:33                                     Desc Main
    Debtor(s)                                               Document      Page 9 of 12  Case number

    •~tii.          Treatment of Nonpriority Unsecured Claims


     5.1 Nonpriority unsecured claims not separately classified.

          Debtor(s) ESTIMATE(S) that a total of S 42,000.00 will be available for distribution to nonpriority unsecured creditors.

          Debtor(s) ACKNOWLEDGE(S) that a MINIMUM of $ 8,123.41 shall be paid to nonpriority unsecured creditors to comply with the liquidation
          alternative test for confirmation set forth in 11 U.S.C. § 1325(a)(4).

          The total pool of funds estimated above is NOT the MAXIMUM amount payable to this class of creditors. Instead, the actual pool of funds
          available for payment to these creditors under the plan base will be determined only after audit of the plan at time of completion. The estimated
          percentage of payment to general unsecured creditors is 47.00              %. The percentage of payment may change, based upon the total amount
          of allowed claims. Late-filed claims will not be paid unless all timely filed claims have been paid in full. Thereafter, all late-filed claims will be paid
          pro-rata unless an objection has been filed within thirty (30) days of filing the claim. Creditors not specifically identified elsewhere in this plan are
          included in this class.

     5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
          Check one.

                None. If “None” is checked, the rest of Section 5.2 need not be completed or reproduced.

             The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on
             which the last payment is due after the final plan payment. These payments will be disbursed by the trustee. The claim for the arrearage
             amount will be paid in full as specified below and disbursed by the trustee.
          Name of creditor                                    Current installment        Amount of arrearage      Estimated total         Payment
                                                              payment                     to be paid on the claim payments                beginning
                                                                                                                  by trustee              date (MM!
                                                                                                                                          YYYY)

                                                                   $                          $                            $

          Insert additional claims as needed.

     5.3 Postpetition utility monthly payments.
          The provisions of Section 5.3 are available only if the utility provider has agreed to this treatment. These payments comprise a single
          monthly combined payment for postpetition utility services, any postpetition delinquencies, and unpaid security deposits. The claim payment will
          not change for the life of the plan. Should the utility obtain a court order authorizing a payment change, the debtor(s) will be required to file an
          amended plan. These payments may not resolve all of the postpetition claims of the utility. The utility may require additional funds from the
          debtor(s) after discharge.

          Name of creditor                                                   Monthly payment                  Postpetition account number


                                                                               $

          Insert additional claims as needed.




PAWB Local Form 10 (12/17)                                                    Chapter 13 Plan                                                               Page 6 of 9
            Case 19-22095-GLT                     Doc 28    Filed 12/03/19 Entered 12/03/19 17:01:33                                    Desc Main
    Debtor(s)                                                                          Case number
                                                           Document     Page 10 of 12
     5.4 Other separately classified nonpriority unsecured claims.
            Check one.
                None. If “None” is checked, the rest of Section 5.4 need not be completed or reproduced.
               The allowed nonpriority unsecured claims listed below are separately classified and will be treated as follows;
            Name of creditor                           Basis for separate classification and       Amount of arrearage Interest            Estimated total
                                                       treatment                                   to be paid               rate           payments
                                                                                                                                           by trustee

                                                                                                        $                              %$

            Insert additional claims as needed.

    •~ThI~          Executory Contracts and Unexpired Leases


     6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
         and unexpired leases are rejected.
            Check one.
                None. If “None” is checked, the rest of Section 6.1 need not be completed or reproduced.

            D  Assumed items. Current installment payments will be disbursed by the trustee. Arrearage payments will be disbursed by the
               trustee.
            Name of creditor          Description of leased property or Current            Amount of       Estimated total   Payment
                                      executory contract                installment        arrearage to be payments by       beginning
                                                                        payment            paid            trustee           date (MM/
                                                                                                                             YYYY)


                                                                                     $                      $                  $

            Insert additional claims as needed.

    •~ii~~          Vesting of Property of the Estate


     7.1 Property of the estate shall not re-vest in the debtor(s) until the debtor(s) have completed all payments under the confirmed plan.


    ~               General Principles Applicable to All Chapter 13 Plans


      8.1    This is the voluntary chapter 13 reorganization plan of the debtor(s). The debtor(s) understand and agree(s) that the chapter 13 plan may be
             extended as necessary by the trustee (up to any period permitted by applicable law) to insure that the goals of the plan have been achieved.
             Notwithstanding any statement by the trustee’s office concerning amounts needed to fund a plan, the adequacy of plan funding in order to meet
             the plan goals remains the sole responsibility of debtor(s) and debtor(s)’ attorney. It shall be the responsibility of the debtor(s) and debtor(s)’
             attorney to monitor the plan to ensure that the plan remains adequately funded during its entire term.

      8.2    Prior to the meeting of creditors, the debtor(s) shall comply with the tax return filing requirements of 11 U.S.C § 1308 and provide the trustee with
             documentation of such compliance by the time of the meeting. Debtor(s)’ attorney or debtor(s) (if pro Se) shall provide the trustee with the
             information needed for the trustee to comply with the requirements of 11 U.S.C. § 1302 as to the notification to be given to Domestic Support
             Obligation creditors, and debtor(s)’ attorney or debtor(s) (if pro so) shall provide the trustee with the calculations relied upon to determine the
             debtor(s)’ current monthly income and disposable income.

      8.3    The debtor(s) shall have a duty to inform the trustee of any assets acquired while the chapter 13 case is pending, such as insurance proceeds,
             recovery on any lawsuit or claims for personal injury or property damage, lottery winnings, or inheritances. The debtor(s) must obtain prior court
             approval before entering into any postpetition financing or borrowing of any kind, and before selling any assets.




PAWB Local Form 10(12/17)                                                     Chapter 13 Plan                                                           Page 7 of 9
            Case 19-22095-GLT                   Doc 28       Filed 12/03/19 Entered 12/03/19 17:01:33                                     Desc Main
    Debtor(s)                                                                           Case number
                                                            Document     Page 11 of 12
      8.4    Unless otherwise stated in this plan or permitted by a court order, all claims or debts provided for by the plan to receive a distribution shall be paid
             by and through the trustee.

      8.5    Percentage fees to the trustee are paid on receipts of plan payments at the rate fixed by the United States Trustee. The trustee has the
             discretion to adjust, interpret, and implement the distribution schedule to carry out the plan, provided that, to the extent the trustee seeks a
             material modification of this plan or its contemplated distribution schedule, the trustee must seek and obtain prior authorization of the court. The
             trustee shall follow this standard plan form sequence unless otherwise ordered by the court:
                    Level One:   Unpaid filing fees.
                    Level Two:   Secured claims and lease payments entitled to 11 U.S.C. § 1326(a)(1)(C) pre-confirmation adequate protection payments.
                    Level Three: Monthly ongoing mortgage payments, ongoing vehicle and lease payments, installments on professional fees, and
                                 postpetition utility claims.
                    Level Four:  Priority Domestic Support Obligations.
                    Level Five:  Mortgage arrears, secured taxes, rental arrears, vehicle payment arrears.
                    Level Six:   All remaining secured, priority and specially classified claims, and miscellaneous secured arrears.
                    Level Seven: Allowed nonpriority unsecured claims.
                    Level Eight: Untimely filed nonpriority unsecured claims for which an objection has not been filed.
      8.6 As a condition to the debtor(s)’ eligibility to receive a discharge upon successful completion of the plan, debtor(s)’ attorney or debtor(s) (if pro Se)
          shall file Local Bankruptcy Form 24 (Debtor’s Certification of Discharge Eligibility) with the court within forty-five (45) days after making the final
          plan payment.

      8.7 The provisions for payment to secured, priority, and specially classified unsecured creditors in this plan shall constitute claims in accordance with
          Bankruptcy Rule 3004. Proofs of claim by the trustee will not be required. In the absence of a contrary timely filed proof of claim, the amounts
          stated in the plan for each claim are controlling. The clerk shall be entitled to rely on the accuracy of the information contained in this plan with
          regard to each claim. Unless otherwise ordered by the court, if a secured, priority, or specially classified creditor timely files its own claim,
          then the creditor’s claim shall govern, provided the debtor(s) and debtor(s)’ attorney have been given notice and an opportunity to object. The
          trustee is authorized, without prior notice, to pay claims exceeding the amount provided in the plan by not more than $250.

      8.8 Any creditor whose secured claim is not modified by this plan and subsequent order of court shall retain its lien.

      8.9 Any creditor whose secured claim is modified or whose lien is reduced by the plan shall retain its lien until the underlying debt is discharged
          under 11 U.S.C. § 1328 or until it has been paid the full amount to which it is entitled under applicable nonbankruptcy law, whichever occurs
          earlier. Upon payment in accordance with these terms and entry of a discharge order, the modified lien will terminate and be released. The
          creditor shall promptly cause all mortgages, liens, and security interests encumbering the collateral to be satisfied, discharged, and released.

      8.10 The provisions of Sections 8.8 and 8.9 will also apply to allowed secured, priority, and specially classified unsecured claims filed after the bar
           date. LATE-FILED CLAIMS NOT PROPERLY SERVED ON THE TRUSTEE AND THE DEBTOR(S)’ ATTORNEY OR DEBTOR(S) (IF PRO
           SE) WILL NOT BE PAID. The responsibility for reviewing the claims and objecting where appropriate is placed upon the debtor(s).

    •~TiI~          Nonstandard Plan Provisions


     9.1 Check “None” or List Nonstandard Plan Provisions.

                None. If “None” is checked, the rest of part 9 need not be completed or reproduced.

     Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
     Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

     The following plan provisions will be effective only if the applicable box in Part I is checked. Any provision set forth herein is subject to
     court approval after notice and a hearing upon the filing of an appropriate motion.




PAWB Local Form 10(12/17)                                                      Chapter 13 Plan                                                             Page 8 of 9
         Case 19-22095-GLT                    Doc 28       Filed 12/03/19 Entered 12/03/19 17:01:33                                     Desc Main
    Debtor(s)                                                                         Case number
                                                          Document     Page 12 of 12
        ~L’~       Signatures


     10.1 Signatures of Debtor(s) and Debtor(s)’ Attorney.

     If the debtor(s) do not have an attorney, the debtor(s) must sign below; otherwise the debtor(s)’ signatures are optional. The attorney for the
     debtor(s), if any, must sign below.

     By signing this plan the undersigned, as debtor(s)’ attorney or the debtor(s) (if pro se), certify(ies) that I/we have reviewed any prior confirmed plan(s),
     order(s) confirming prior plan(s), proofs of claim filed with the court by creditors, and any orders of court affecting the amount(s) or treatment of any
     creditor claims, and except as modified herein, this proposed plan conforms to and is consistent with all such prior plans, orders, and claims. False
     certifications shall subject the signatories to sanctions under Bankruptcy Rule 9011.

     By filing this document, debtor(s)’ attorney or debtor(s) (if pro se), also certif~y(ies) that the wording and order of the provisions in this
     chapter 13 plan are identical to those contained in the standard chapter 13 plan form adopted for use by the United States Bankruptcy
     Court for the Western District of Pennsylvania, other than any nonstandard provisions included in Part 9. It is further acknowledged that
     any deviation from the standard plan form shall not become operative unless it is specifically identified as a “nonstandard” term and is
     approved by the court in a separate order.




     X /s/AlexanderZesch                                                      X
     Signature of Debtor 1                                                    Signature of Debtor 2

     Executed on 12/03/2019                                                   Executed on
                  MM/DDIYYYY                                                                MM/DD/YYYY



     X /s/Kath,yn L. Harrison, Esq.                                           Date    12/03/2019
     Signature of debtor(s)’ attorney                                                MM/DD/YYYY




PAWB Local Form 10 (12/17)                                                   Chapter 13 PEan                                                             Page 9 of 9
